19-10132-scc           Doc 11     Filed 04/01/19       Entered 04/01/19 18:27:30       Main Document
                                                      Pg 1 of 4


Yann Geron, Chapter 7 Trustee                                Hearing Date: April 23, 2019
c/o Reitler Kailas & Rosenblatt LLC                          At: 10:00 a.m.
885 Third Avenue, 20th Floor
New York, New York 10022                                     Objection Deadline: April 16, 2019
(212) 209-3050

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re                                                   :           Chapter 7
                                                         :
 IN SOOK STERLING,                                       :           Case No. 19-10132-SCC
                                                         :
                                    Debtor.              :
 --------------------------------------------------------x

                  TRUSTEE’S MOTION FOR AN ORDER, PURSUANT TO
               BANKRUPTCY RULE 4004(b)(1), EXTENDING THE TRUSTEE’S
                   TIME TO OBJECT TO THE DEBTOR’S DISCHARGE

TO THE HONORABLE SHELLEY C. CHAPMAN,
UNITED STATES BANKRUPTCY JUDGE:

                  Yann Geron (the “Trustee”), the chapter 7 trustee of the estate of In Sook Sterling

(the “Debtor”), the above-captioned debtor, as and for his motion (the “Motion”) for an order

extending the Trustee’s time to object to the Debtor’s discharge pursuant to Rule 4004(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), respectfully sets forth and

represents:

                                                   Background

                  1.       On January 14, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of New York (the “Court”).

Yann Geron was subsequently appointed interim trustee. Mr. Geron has since qualified as

permanent trustee, and is currently serving in that capacity.




212955
19-10132-scc        Doc 11   Filed 04/01/19    Entered 04/01/19 18:27:30       Main Document
                                              Pg 2 of 4


               2.       Pursuant to Section 341 of the Bankruptcy Code, the Debtor’s initial

meeting of creditors was held on February 7, 2019 (the “341 Meeting”). At the 341 Meeting, the

Debtor informed the trustee that she was formerly involved with three businesses, each of which,

upon information and belief, were closed and/or transferred to another individual or entity prior

to the Petition Date: May’s Place Inc., MTK 38 Inc. and Ichiban 71 Clinton LLC (collectively,

the “Businesses”). The Debtor also informed the Trustee that, although she maintained an

interest in MTK 38 Inc. and Ichiban 71 Clinton LLC as of the Petition Date, those corporate

interests were unscheduled. Pursuant to the Trustee’s request, the Debtor subsequently amended

her schedules to include these corporate interests as assets on Schedule A/B. See Amended

Schedules filed February 21, 2019 [DE 7].

               3.       The Debtor’s schedules reflect over $1.8 million in debt, most of which is

attributable to the Businesses, and which was personally guaranteed by the Debtor. Accordingly,

the Trustee requires additional time to investigate the Debtor’s assets and pre-petition financial

condition, review the status of the Debtor’s Businesses, obtain and review all documents related

to the closure of the Debtor’s Businesses, and/or the transfer of Debtor’s interest in the

Businesses, and further interview the Debtor at the continued 341 Meeting on April 4, 2019 (or

subsequent date(s)) to determine whether he will pursue an action to deny Debtor’s discharge

pursuant to 11 U.S.C. § 727.

               4.       The current deadline to file a complaint to determine the dischargeability

of the Debtor’s debts or oppose the Debtor’s discharge is April 8, 2019.




                                                 2
212955
19-10132-scc        Doc 11    Filed 04/01/19    Entered 04/01/19 18:27:30        Main Document
                                               Pg 3 of 4


                                         Relief Requested

               5.       The Trustee sought a consensual extension of the time to file a complaint

objecting to the Debtor’s discharge from counsel to the Debtor, but that request was denied. See

Exhibit A.

               6.       Therefore, by this Motion, the Trustee seeks a sixty-day extension of his

time to object to the Debtor’s discharge, through and including June 10, 2019. The requested

extension is warranted in order for the Trustee to complete his review of the Debtor’s financial

affairs.

               7.       Bankruptcy Rule 4004(b)(1) states, in relevant part, that on motion of any

party in interest, “the court may for cause extend the time to object to discharge.”

               8.       For the reasons detailed above, the Trustee requires additional time to

determine whether he will need to file a discharge complaint. The Trustee submits that the relief

requested is reasonable in light of the review required in this Debtor’s case.

                                       Notice and Procedure

               9.       Notice of this Motion has been given to the Debtor, counsel to the Debtor,

all known creditors and parties in interest, all parties requesting notice and the United States

Trustee. Additionally, complete copies of this Motion have been served upon the Debtor,

counsel to the Debtor, all parties requesting notice, and the United States Trustee. The Trustee

submits that no other or further notice is required or necessary.

               10.           This Motion includes citations to the applicable rules and statutory

authorities upon which the relief requested is predicated. Accordingly, the Trustee respectfully

submits that this Motion satisfies the requirements of Local Bankruptcy Rule 9013-1(a).




                                                 3
212955
19-10132-scc     Doc 11     Filed 04/01/19     Entered 04/01/19 18:27:30         Main Document
                                              Pg 4 of 4


                                         No Prior Relief

               11.         Except as otherwise detailed herein, no other application for relief

sought herein has been made to this or any other Court.

               WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form annexed as Exhibit B, (i) granting the Motion; (ii) extending his

deadline to object to the Debtor’s discharge by an additional sixty days through and including

June 10, 2019; and, (iii) granting such other and further relief as is deemed proper.

Dated: New York, New York
       April 1, 2019                          By: s/ Yann Geron
                                                  Yann Geron, Chapter 7 Trustee
                                                  c/o Reitler Kailas & Rosenblatt LLC
                                                  885 Third Avenue, 20th Floor
                                                  New York, New York 10022
                                                  (212) 209-3050




                                                 4
212955
